Citation Nr: 1825785	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar strain with degenerative joint disease (DJD) and disc bulge.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 2002 to April 2012. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Illinois.  In this decision the RO increased the Veteran's rating for her service-connected low back disability from 20 to 40 percent disabling.  The Veteran disagrees with this rating.  

In March 2018, the Veteran filed a claim for service connection for migraine headaches which she claims are secondary to her service-connected major depressive disorder.  As this matter is not presently in appellate status, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

At no time during the pendency of this appeal has the Veteran's lumbar spine disability been productive of unfavorable ankylosis or the functional equivalent thereof, or of IVDS.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar strain with DJD and disc bulge have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5010-5242 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Criteria

Generally, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.  Hart extended Fenderson to all increased evaluation claims.

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4. 40, 4.45 and 4.59.

The Veteran's lumbar strain with degenerative joint disease and disc bulge is rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242, and provides for the assignment of a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1):  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. In providing a comprehensive discussion of applicable rating criteria, the Board cites to those provisions involving IVDS.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243. 

II. Analysis

The Veteran asserts that she is in constant back pain even when she isn't performing activities involving range of motion, and that the 40 percent rating does not adequately reflect the severity of her back disability or the impact that it has on her life.  

The pertinent evidence in this case includes a February 2014 QTC spine examination report, VA outpatient records dated from 2013 to March 2018, and the Veteran's statements.  

As noted above, in order to warrant a higher than 40 percent rating under Code 5242, to 50 percent, there would have to be evidence of unfavorable ankylosis of the entire thoracolumbar spine or IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  The evidence on file does not support these criteria.  Rather, as the evidence outlined above shows, the Veteran has been able to perform range of motion testing and there is no evidence of ankylosis, either favorable or unfavorable.  In the February 2014 QTC examination report, the examiner left blank a box indicating that the Veteran was unable to complete range of motion due to ankylosis.  Instead, the examiner reported the Veteran's range of motion findings as follows:  forward flexion to 20 degrees with pain at 20 degrees, extension to 20 degrees with pain at 20 degrees, lateral flexion to 25 degrees on the right and left with pain at 25 degrees on the right and left, and lateral rotation to 30 degrees on the right and 35 degrees on the left with no pain.  

Regarding functional loss, there is no question that the Veteran experiences functional loss due to factors such as pain.  In this regard, the February 2014 QTC examiner assessed the Veteran as having functional loss due to less movement than normal and pain on movement, and he reported that the impact of this condition on the claimant's ability to work was that it interfered with her work and school because of radiating pain down both thighs and because of constant aching which interfered with her bending, stooping, squatting, and standing.  Moreover, VA outpatient records show that the Veteran has been treating her pain with morphine, a TENS unit, lumbar facet injections, and chiropractic acupuncture.  However, as far as additional limitation of motion on repeated use or during flare ups due to factors such as pain, weakness, fatigability and/or incoordination, the February 2014 VA examiner assessed the Veteran as having an additional 5 degree loss in the thoracolumbar spine on flexion, extension, and right and left lateral flexion.  This brings the Veteran's limitation of motion to 15 degrees on forward flexion, 15 degrees on extension, and 20 degrees on right and left lateral flexion.  Although limitation of forward flexion to 15 degrees is a significant finding, the Board does not find that this finding together with the other range of motion findings is the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  

The Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Thus, in light of the fact that the Veteran is still able to perform all ranges of motion of the thoaracolumbar spine, albeit with pain, the Board does not find that her disability picture more closely approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.71a, Code 5242.

Regarding the Veteran's statements to the effect that her back disability manifested by constant pain warrants a higher rating, the Board acknowledges and sympathizes with the Veteran's symptoms, but the decision must be based on the evidence before it and on VA's Schedule for Rating Musculoskeletal Disorders.  Thus, for the foregoing reasons, the evidence in this case does not more closely approximate the criteria for a higher than 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242.

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the February 2014 VA examination of the lumbar spine did not include passive range of motion or pain on weight bearing.  Findings did take into account functional loss due to pain and included range of motion after repetitive motions and flare ups.  In short, the Board finds that the testing that was conducted during the VA examination affords an accurate measurement of the most limited range of motion of the Veteran's lumbar spine as passive range of motion tends to yield a less restrictive range of motion.

As for a separate rating due to associated objective neurologic abnormalities, other than radiculopathy of the right and lower extremities for which the Veteran is separately service connected for, no objective associated neurological abnormalities were found.  That is, the February 2014 QTC examination report reveals that neurological findings were unremarkable with normal strength testing and sensation and no bowel or bladder problems/pathologic reflexes.  Accordingly, assignment of a separate rating for neurological abnormalities other than radiculopathy is not appropriate here.

Lastly, a higher rating is not warranted under the criteria for IVDS.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6; Code 5243.  In this regard, the February 2014 VA examiner stated that the Veteran did not have IVDS of the thoroacolumbar spine.  

The Board concludes that the Veteran's low back disability does not warrant a higher than 40 percent rating at any point during the duration of this appeal.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply and the claim for a higher than 40 percent rating for lumbosacral strain with DJD and disc bulge is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar strain with DJD and disc bulge is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


